Exhibit 99.1 FOR IMMEDIATE RELEASE ANNALY CAPITAL MANAGEMENT, INC. REPORTS 1st QUARTER 2014 RESULTS · GAAP net loss of $203.4 million, $0.23 loss per common share · Core earnings of $239.7 million, $0.23 earnings per common share · Strong capital position with capital ratio of 15.2%, net capital ratio of 15.4%, and leverage of 5.2:1 · Book value of $12.30, up from $12.13 as of prior quarter · Completed first securitization of commercial real estate loans New York, New York–May 7, 2014– Annaly Capital Management, Inc. (NYSE: NLY) today announced financial results for the quarter ended March 31, 2014. Financial Performance GAAP net loss for the quarter ended March 31, 2014 was $203.4 million or $0.23 per average common share as compared to GAAP net income of $1.0 billion or $1.07 per average common share for the quarter ended December 31, 2013, and GAAP net income of $870.3 million or $0.90 per average common share for the quarter ended March 31, 2013. The decrease from both prior periods was largely attributable to higher unrealized losses on interest rate swaps and interest-only Agency mortgage-backed securities and a net loss on trading assets. Core earnings for the quarter ended March 31, 2014 was $239.7 million or $0.23 per average common share as compared to $350.1 million or $0.35 per average common share for the quarter ended December 31, 2013, and $296.4 million or $0.29 per average common share for the quarter ended March 31, 2013. "Core earnings" represents a non-GAAP measure and is defined as net income (loss) excluding gains or losses on disposals of investments and termination of interest rate swaps, unrealized gains or losses on interest rate swaps and Agency interest-only mortgage-backed securities, net loss on extinguishment of the 4% Convertible Senior Notes due 2015, net gains and losses on trading assets, impairment losses and loss on previously held equity interest in CreXus Investment Corp. For the quarter ended March 31, 2014, the annualized yield on average interest-earning assets was 3.21% and the annualized cost of funds on average interest-bearing liabilities, including the net interest payments on interest rate swaps, was 2.31%, which resulted in an average interest rate spread of 0.90%. This represented a 53 basis point decrease from the 1.43% average interest rate spread for the quarter ended December 31, 2013, and a 1 basis point decrease from the 0.91% average interest rate spread for the quarter ended March 31, 2013. Our annualized yield on average interest-earning assets decreased for the quarter ended March 31, 2014 when compared to the quarter ended December 31, 2013 primarily due to higher amortization expense on our Investment Securities. Stability in prepayment speeds during the quarter resulted in more normalized amortization of investment premiums, compared to prior quarter which reflected lower amortization expense due to a sharp decline in prepayment speeds. Our annualized cost of funds on average interest-bearing liabilities increased for the quarter ended March 31, 2014 when compared to the quarter ended December 31, 2013 due to higher interest rate swap notional amounts during the period. Wellington J. Denahan, Chairman and Chief Executive Officer of Annaly, commented on the Company’s results. “We remain optimistic about the investment landscape in light of the market’s reaction to the Federal Reserve’s ongoing reduction of bond purchases. We continue to be flexible with our capital deployment and feel comfortable in our ability to sustain attractive risk-adjusted returns in the quarters ahead.” Asset Portfolio Investment Securities, which is comprised of Agency mortgage-backed securities and Agency debentures, were $77.8 billion at March 31, 2014, compared to $73.4 billion at December 31, 2013 and $112.2 billion at March 31, 2013.As of March 31, 2014, substantially all of the Company’s Investment Securities were Fannie Mae, Freddie Mac and Ginnie Mae mortgage-backed securities and debentures.Fixed-rate Agency mortgage-backed securities and debentures comprised 93% of the Company’s Investment Securities portfolio at March 31, 2014.Adjustable-rate Agency mortgage-backed securities and debentures comprised 7% of the Company’s Investment Securities portfolio.During the quarter ended March 31, 2014, the Company disposed of $5.0 billion of Investment Securities, resulting in a realized gain of $80.7 million.During the quarter ended December 31, 2013, the Company disposed of $11.9 billion of Investment Securities, resulting in a realized gain of $49.6 million.During the quarter ended March 31, 2013, the Company disposed of $17.2 billion of Investment Securities, resulting in a realized gain of $182.8 million. The Constant Prepayment Rate for the quarters ended March 31, 2014, December 31, 2013, and March 31, 2013, was 6%, 7% and 19%, respectively.The net amortization of premiums and accretion of discounts on Investment Securities for the quarters ended March 31, 2014, December 31, 2013, and March 31, 2013, was $119.0 million, $30.7 million, and $421.1 million, respectively.The total net premium balance on Investment Securities at March 31, 2014, December 31, 2013, and March 31, 2013, was $5.1 billion, $4.6 billion, and $5.4 billion, respectively. The amortized cost basis of the Company’s non-interest-only Investment Securities at March 31, 2014, December 31, 2013, and March 31, 2013, was 105.2%, 105.0%, and 104.3%, respectively. The amortized cost basis of the Company’s interest-only Investment Securities at March 31, 2014, December 31, 2013, and March 31, 2013, was 14.7%, 14.1%, and 13.6%, respectively. The Company’s commercial investment portfolio consists of commercial real estate investments and corporate debt. During the quarter, the Company securitized first mortgage commercial real estate loans with an aggregate principal balance of $399.5 million and financed the senior bonds with third party investors for net proceeds of approximately $256.4 million. The senior bonds are non-recourse to the Company. The Company retained the most junior classes of certificates and the only interest-only certificate issued by the securitization trust. Total commercial real estate investments increased from $1.6 billion at December 31, 2013 to $1.7 billion at March 31, 2014. The commercial investment portfolio, net of financing, represented 12% of stockholders’ equity at March 31, 2014, compared to 14% at December 31, 2013. Commercial real estate debt and preferred equity, including securitized loans, totaled $1.6 billion and investments in commercial real estate totaled $40.3 million at March 31, 2014. Capital and Funding At March 31, 2014 total stockholders’ equity was $12.6 billion. Leverage at March 31, 2014, December 31, 2013, and March 31, 2013, was 5.2:1, 5.0:1 and 6.6:1, respectively.Leverage includes repurchase agreements, Convertible Senior Notes and non-recourse securitized debt, loan participation and mortgages payable. At March 31, 2014, December 31, 2013, and March 31, 2013, the Company’s capital ratio, which represents the ratio of stockholders’ equity to total assets, was 15.2%, 15.1%, and 12.2%, respectively.At March 31, 2014, December 31, 2013, and March 31, 2013, the Company’s net capital ratio was 15.4%, 15.9%, and 13.0%, respectively. The Company’s net capital ratio takes into account the net balances of its U.S Treasury securities and U.S Treasury securities sold, not yet purchased, reverse repurchase agreements and repurchase agreements, and securities borrowed and securities loaned.On a GAAP basis, the Company produced an annualized return (loss) on average equity for the quarters ended March 31, 2014, December 31, 2013, and March 31, 2013 of (6.52%), 32.46%, and 22.29%, respectively. On a Core earnings basis, the Company provided an annualized return on average equity for the quarters ended March 31, 2014, December 31, 2013, and March 31, 2013, of 7.68%, 11.05%, and 7.59%, respectively. At March 31, 2014, December 31, 2013, and March 31, 2013 the Company had outstanding $64.5 billion, $61.8 billion, and $100.3 billion of repurchase agreements, respectively, with weighted average borrowing rates of 2.43%, 2.33%, and 1.49%, respectively, after giving effect to the Company’s interest rate swaps, and weighted average remaining maturities of 187 days, 204 days, and 198 days, respectively. At March 31, 2014, December 31, 2013, and March 31, 2013, the Company had a common stock book value per share of $12.30, $12.13 and $15.19, respectively. The following table presents the maturities of repurchase agreements at March 31, 2014: Maturity Principal Balance Weighted Average Rate (dollars in thousands) Within 30 days $ % 30 to 59 days % 60 to 89 days % 90 to 119 days % Over 120 days(1) % Total $ % (1) Approximately 14% of the total repurchase agreements have a remaining maturity over 1 year. Hedge Portfolio At March 31, 2014, the Company had entered into interest rate swaps with a net notional amount of $56.7 billion and interest rate swaptions with a net notional amount of $4.1 billion, or 94% of the Company’s repurchase agreements, compared to 92% of the Company’s repurchase agreements at December 31, 2013 and 48% of the Company’s repurchase agreements at March 31, 2013.Changes in the unrealized gains or losses on the interest rate swaps are reflected in the Company’s consolidated statements of comprehensive income (loss).The purpose of the interest rate swaps is to mitigate the risk of rising interest rates that affect the Company’s cost of funds.Since the Company pays a fixed rate and receives a floating rate on the notional amount of the swaps, the intended effect of the swaps is to lock in a cost of financing.As of March 31, 2014, the swap portfolio, excluding forward starting swaps, had a weighted average pay rate of 2.16%, a weighted average receive rate of 0.19% and weighted average maturity of 5.31 years. At March 31, 2014, the Company had entered into interest rate swaptions with a net notional amount of $4.1 billion. Changes in the unrealized gains or losses on the interest rate swaptions are reflected in the Company’s consolidated statements of comprehensive income (loss).The interest rate swaptions provide the Company with the option to enter into an interest rate swap agreement for a specified notional amount, duration, and pay and receive rates.As of March 31, 2014, the long swaption portfolio had a weighted average pay rate of 3.14% and weighted average maturity of 4.70 months. As of March 31, 2014, there were no short swaption positions. The following table summarizes certain characteristics of the Company’s interest rate swaps at March 31, 2014: Maturity Current Notional (1) Weighted Average Pay Rate (2) (3) Weighted Average Receive Rate (2) (4) Weighted Average Years to Maturity (2) (dollars in thousands) 0 - 3 years $ % % 3 - 6 years % % 6 - 10 years % % Greater than 10 years % % Total / Weighted Average $ % % (1)Notional amount includes $3.1 billion in forward starting pay fixed swaps, offset by $1.4 billion in forward starting receive fixed swaps. (2)Excludes forward starting swaps. (3)Weighted average fixed rate on forward starting pay fixed swaps was 3.00%. (4)Weighted average fixed rate on forward starting receive fixed swaps was 1.18%. The following table summarizes certain characteristics of the Company’s interest rate swaptions at March 31, 2014: Current Underlying Notional Weighted Average Underlying Pay Rate Weighted Average Underlying Receive Rate Weighted Average Underlying Years to Maturity Weighted Average Months to Expiration (dollars in thousands) Long $ % 3M LIBOR Short $ - Key Metrics The following table presents key metrics of the Company’s portfolio, liabilities and hedging positions, and performance as of and for the quarters ended March 31, 2014, December 31, 2013, and March 31, 2013: March 31, 2014 December 31, 2013 March 31, 2013 Portfolio Related Metrics: Fixed-rate Agency mortgage-backed securities and debentures as a percentage of portfolio 93
